DETAILED ACTION
Claims 19-38 are pending, new and have been examined.
Claims 1-18 were canceled by preliminary amendment.
This application is a CON of 17/000,451, now US 11,301,867.
17/000,451 is a CON of 16/212,886, now US 10,789,599.
16/212,886 is a CON of 15/702,213, now US 10,192,221.
15/702,213 has PRO 62/470,053.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 6-8, 10-12 and 16 of U.S. Patent No. 11,301,867. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the instant application’s claims as follows:

As to Claim 19, US 11,301,867 anticipates a computer-implemented method for sourcing visible information (preamble), comprising: 
receiving, from a user device via a communication network and in response to a first user input at the user device, a request to store information associated with a signature on a transaction card (Claim 1, limitation 1), the user device comprising at least one of a point-of-sale terminal, an automated teller machine (ATM), or a mobile device (Claim 6 – POS terminal); 
receiving an image of the signature from the user device, wherein the image was captured by the user device in response to a second user input at the user device (Claim 1, limitation 2); and 
saving, in response to the received request to store information associated with the signature on the transaction card, image data based on the received image of the signature to the transaction card (Claim 1, limitation 3 – Inherent, transaction cards were known in the art to have a magnetic stripe and/or an EMV chip).

As to Claim 20, US 11,301,867 anticipates the computer-implemented method of claim 19,
 wherein the image data is saved to a data storage component of the transaction card (Claim 1, limitation 3).

As to Claim 21, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the image data is saved to a data storage component of the transaction card, the data storage component being a magnetic stripe or an EMV chip (Claim 1, limitation 3).

As to Claim 22, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the image was captured by a camera of the user device (Claim 14).

As to Claim 23, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the image of the signature is received via a web browser (Claim 7 – Inherent, mobile devices communicate using web browsers).

As to Claim 24, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the image of the signature is based on a pressure-sensitive input (Claim 7 – Inherent, mobile devices have screens for display and pressure-sensitive inputs).

As to Claim 25, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the image data is vector format data (Claim 2).

As to Claim 26, US 11,301,867 anticipates the computer-implemented method of claim 25, further comprising 
converting the image of the signature into the vector format data (Claim 2).

As to Claim 27, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the image of the signature is received as vector format data (Claim 3).

As to Claim 28, US 11,301,867 anticipates the computer-implemented method of claim 19, wherein: 
the image was captured by at least one camera (Claim 14); and 
the at least one camera was enabled in response to the user device receiving verification information from a user (Claim 14).

As to Claim 29, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the image was captured by the user device after the user device displayed a bounding box (Claim 8).

As to Claim 30, US 11,301,867 anticipates the computer-implemented method of claim 29, 
wherein at least one visual characteristic of the bounding box is based on at least one of a type, material, size, or color of the transaction card (Claim 11).

As to Claim 31, US 11,301,867 anticipates the computer-implemented method of claim 19, further comprising 
associating the image data with at least one of transaction information or personal information associated with a user associated with the request (Claim 1, limitation 1 – A signature used on a “transaction” card inherently associates the signature with the cardholder for the purpose of making a “transaction”).

As to Claim 32, US 11,301,867 anticipates the computer-implemented method of claim 31, 
wherein the associated image data is vector format data (Claim 2).

As to Claim 33, US 11,301,867 anticipates the computer-implemented method of claim 19, further comprising 
converting the image data to a file type compatible with a laser machine (Claim 4).

As to Claim 34, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the transaction card is configured to provide the saved image data to a point-of-sale (POS) terminal for signature verification (Claim 6).

As to Claim 35, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein a notification is provided at the user device in response to the signature fitting within a bounding box (Claim 10 – Acceptance of the signature inherently includes notifying the signer of acceptance or denial).

As to Claim 36, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein the image was captured by the user device further in response to the signature fitting within a bounding box (Claim 10).

As to Claim 37, US 11,301,867 anticipates the computer-implemented method of claim 19, 
wherein, prior to receiving the image of the signature, the image of the signature was resized by the user device (Claim 12).

As to Claim 38, US 11,301,867 anticipates a system for sourcing visible information (Preamble), comprising: 
one or more memory devices for storing instructions (Claim 16, limitation 1); and 
one or more processors executing the instructions to perform operations comprising (Claim 16, limitation 2): 
receiving, from a user device via a communication network and in response to a first user input at the user device, a request to store information associated with a signature on a transaction card (Claim 16, limitation 3), the user device comprising at least one of a point-of-sale terminal, an automated teller machine (ATM), or a mobile device (Claim 6 – POS terminal – Inherent that the method must be implemented by the claimed system); 
receiving an image of the signature from the user device, wherein the image was captured by the user device in response to a second user input at the user device (Claim 16, limitation 4); and 
saving, in response to the received request to store information associated with the signature on the transaction card, image data based on the received image of the signature to the transaction card (Claim 16, limitation 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-24, 28, 29, 31, 34-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0250920 A1 (Lindsay), in view of US 2005/0068420 A1 (Duggan et al.), and further in view of US 2009/0045257 A1 (Maus).

As to Claims 19 and 38, Lindsay discloses a computer-implemented method; and a system, respectively, for sourcing visible information, comprising: 
the user device comprising at least one of a point-of-sale terminal, an automated teller machine (ATM), or a mobile device (Lindsay discloses using the wireless phone embodiment - ¶ [0012]); 
receiving an image of the signature from the user device, wherein the image was captured by the user device in response to a second user input at the user device (Lindsay discloses that in order to authenticate a transaction using a transaction card, the cardholder must sign their name on an electronic signature pad - ¶ [0133]); and 
saving image data based on the received image of the signature to the transaction card (Lindsay disclosse that in order to authenticate a transaction using a transaction card, the cardholder must sign their name on an electronic signature pad. Then the captured signature is compared to signature criteria information stored on the swiped {magnetic stripe} card to determine if the user is approved and authenticated. This information is then sent to the appropriate agency, such as a bank card company or merchant - ¶¶ [0133, 0239]; and “The verification system makes use of an image embossed on or laminated onto a card, and information stored on a magnetic strip or other storage arrangement laminated onto or otherwise affixed to the card.” - ¶ [0252]).
Although Lindsay implies that a user has to enter a signature, by virtue if the signature being stored on the transaction card as cited above; and by virtue of the teachings of ¶ [0326}, wherein a pre-arranged special signature may be used to signal distress, Lindsay does not explicitly disclose receiving, from a user device via a communication network and in response to a first user input at the user device, a request to store information associated with a signature on a transaction card. However, Duggan et al. disclose
receiving, from a user device via a communication network and in response to a first user input at the user device, a request to store information associated with a signature on a transaction card (Duggan et al. disclose the signature capture device integrated into the capture station used for creating identification documents – Title, Figure 11 and ¶¶ [0055, 0059-0064]). 
It would have been obvious to one of ordinary skill in the art to combine receiving, from a user device via a communication network and in response to a first user input at the user device, a request to store information associated with a signature on a transaction card, taught by Duggan et al., with the signature being pre-stored on the transaction card, taught by Lindsay, in order to populate the signature information into the card to be used for signature comparison to authenticate a user for transactions.
The combination of Lindsay and Duggan et al. discloses saving first image data based on the received image of the signature to the magnetic stripe or an EMV chip, as cited above, but does not explicitly disclose saving, in response to a received request to store information associated with a signature on a transaction card. However Maus discloses
saving, in response to a received request to store information associated with a signature on a transaction card (Maus discloses storing handwritten signature information on a smart card. The card would not have been produced but for a request to store the signature information - ¶ [0042]).
It would have been obvious to one of ordinary skill in the art to combine saving, in response to a received request to store information associated with a signature on a transaction card, taught by Maus, with saving first image data based on the received image of the signature to the magnetic stripe or an EMV chip, taught by the combination of Lindsay and Duggan et al., in order to assist in authenticating a user for a transaction...an extra security measure.

As to Claim 20, the combination of Lindsay, Duggan et al. and Maus discloses the computer-implemented method of claim 19,
 wherein the image data is saved to a data storage component of the transaction card (Lindsay discloses that in order to authenticate a transaction using a transaction card, the cardholder must sign their name on an electronic signature pad. Then the captured signature is compared to signature criteria information stored on the swiped {magnetic stripe} card to determine if the user is approved and authenticated - ¶ [0133]. Lindsay also discloses the smart cards with embedded chips - ¶ [0009]).

As to Claim 21, the combination of Lindsay, Duggan et al. and Maus discloses the computer-implemented method of claim 19, 
wherein the image data is saved to a data storage component of the transaction card, the data storage component being a magnetic stripe or an EMV chip (Lindsay discloses that in order to authenticate a transaction using a transaction card, the cardholder must sign their name on an electronic signature pad. Then the captured signature is compared to signature criteria information stored on the swiped {magnetic stripe} card to determine if the user is approved and authenticated - ¶ [0133]. Lindsay also discloses the smart cards with embedded chips - ¶ [0009]).

As to Claim 22, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, 
wherein the image was captured by a camera of the user device (Duggan et al. disclose capturing the signature using a camera - ¶ [0055]).
The motivation and obviousness arguments are the same as in Claim 19.

As to Claim 23, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, 
wherein the image of the signature is received via a web browser (Lindsay discloses using the wireless phone embodiment - ¶ [0012]. It is inherent that mobile devices communicate using web browsers).

As to Claim 24, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, 
wherein the image of the signature is based on a pressure-sensitive input (Lindsay discloses that in order to authenticate a transaction using a transaction card, the cardholder must sign their name on an electronic signature pad {pressure-sensitive input} - ¶ [0133]).

As to Claim 28, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, wherein: 
the image was captured by at least one camera (Duggan et al. disclose capturing the signature using a camera - ¶ [0055]); and 
the at least one camera was enabled in response to the user device receiving verification information from a user (Duggan et al. disclose capturing the signature using a camera - ¶ [0055]).
The motivation and obviousness arguments are the same as in Claim 19.

As to Claim 29, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, 
wherein the image was captured by the user device after the user device displayed a bounding box (Duggan et al. disclose the signature capture device integrated into the capture station used for creating identification documents – Title, Figure 11 and ¶¶ [0055, 0059-0064]. ¶ [0055] discloses the signature capture device, which by its hardware nature restricts signatures to the size of the signature pad).
The motivation and obviousness arguments are the same as in Claim 19.

As to Claim 31, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, further comprising 
associating the image data with at least one of transaction information or personal information associated with a user associated with the request (Lindsay discloses that in order to authenticate a transaction using a transaction card, the cardholder must sign their name on an electronic signature pad - ¶ [0133]. A signature used on a “transaction” card inherently associates the signature with the cardholder for the purpose of making a “transaction”).

As to Claim 34, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, 
wherein the transaction card is configured to provide the saved image data to a point-of-sale (POS) terminal for signature verification (Lindsay discloses the point of sale terminal - ¶ [0241]).

As to Claim 35, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, 
wherein a notification is provided at the user device in response to the signature fitting within a bounding box (Duggan et al. disclose the signature capture device integrated into the capture station used for creating identification documents – Title, Figure 11 and ¶¶ [0055, 0059-0064]. Successful entry of the signature is a notification).
The motivation and obviousness arguments are the same as in Claim 19.

As to Claim 36, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, 
wherein the image was captured by the user device further in response to the signature fitting within a bounding box (Duggan et al. disclose the signature capture device integrated into the capture station used for creating identification documents – Title, Figure 11 and ¶¶ [0055, 0059-0064]. ¶ [0055] discloses the signature capture device, which by its hardware nature restricts signatures to the size of the signature pad).
The motivation and obviousness arguments are the same as in Claim 19.

Claims 25-27, 30, 32, 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lindsay, Duggan et al. and Maus, and further in view of US 2017/0144470 A1 (Freudenberger).

As to Claim 25, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19, including the first and second image data; wherein the image data represents the received image of the signature (as cited above in Claim 19). 
The combination of Lindsay, Duggan et al. and Maus does not expressly disclose converting image data into vector format data, wherein: the image data comprises the vector format data; and the image data represents the received image of the signature. However, Freudenberger discloses
wherein the image data is vector format data (Freudenberger discloses outputting transaction card data to a laser printer using hybrid image and vector mode, said transaction card containing in a field 15 {bounding box} on the card upon which the resized images 20 and 23 are printed - ¶ [0012], and Fig 4. Elements 15, 20 and 23).
It would have been obvious to one of ordinary skill in the art to combine converting image data into vector format data, wherein: the image data is the vector format data, taught by Freudenberger, with authenticating a user based on the first and second image data, taught by the combination of Lindsay, Duggan et al. and Maus, in order to prepare the transaction cards, such as driver’s licenses (Duggan et al. - ¶ [0056]) that require printed signatures, for production.

As to Claim 26, the combination of Lindsay, Duggan et al., Maus and Freundenberger discloses the computer-implemented method of claim 25, further comprising 
converting the image of the signature into the vector format data (Freudenberger discloses outputting transaction card data to a laser printer using hybrid image and vector mode, said transaction card containing in a field 15 {bounding box} on the card upon which the resized images 20 and 23 are printed - ¶ [0012], and Fig 4. Elements 15, 20 and 23).
The motivation and obviousness arguments are the same as in Claim 25.

As to Claim 27, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19.
Lindsay discloses that in order to authenticate a transaction using a transaction card, the cardholder must sign their name on an electronic signature pad. Then the captured signature is compared to signature criteria information stored on the swiped {magnetic stripe} card to determine if the user is approved and authenticated. This information is then sent to the appropriate agency, such as a bank card company or merchant - ¶¶ [0133, 0239].  
The combination of Lindsay, Duggan et al. and Maus does not expressly disclose wherein the image of the signature is received as vector format data. However, Freudenberger discloses
wherein the image of the signature is received as vector format data (Freudenberger discloses outputting transaction card data to a laser printer using hybrid image and vector mode, said transaction card containing in a field 15 {bounding box} on the card upon which the resized images 20 and 23 are printed - ¶ [0012], and Fig 4. Elements 15, 20 and 23).
The motivation and obviousness arguments are the same as in Claim 25.

As to Claim 30, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 2. 
The combination of Lindsay, Duggan et al. and Maus does not expressly disclose wherein at least one visual characteristic of the bounding box is based on at least one of a type, material, size, or color of the transaction card.  However, Freudenberger discloses
 wherein at least one visual characteristic of the bounding box is based on at least one of a type, material, size, or color of the transaction card (Freudenberger discloses outputting transaction card data to a laser printer using hybrid image and vector mode, said transaction card containing in a field 15 {bounding box} on the card upon which the resized images 20 and 23 are printed - ¶ [0012], and Fig 4. Elements 15, 20 and 23). 
The motivation and obviousness arguments are the same as in Claim 25.

As to Claim 32, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 31, including the first and second image data; wherein the image data represents the received image of the signature (as cited above in Claim 19). 
The combination of Lindsay, Duggan et al. and Maus does not expressly disclose converting image data into vector format data, wherein: the image data comprises the vector format data; and the image data represents the received image of the signature. However, Freudenberger discloses
wherein the image data is vector format data (Freudenberger discloses outputting transaction card data to a laser printer using hybrid image and vector mode, said transaction card containing in a field 15 {bounding box} on the card upon which the resized images 20 and 23 are printed - ¶ [0012], and Fig 4. Elements 15, 20 and 23).
The motivation and obviousness arguments are the same as in Claim 25.

As to Claim 33, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19.
Lindsay discloses that in order to authenticate a transaction using a transaction card, the cardholder must sign their name on an electronic signature pad. Then the captured signature is compared to signature criteria information stored on the swiped {magnetic stripe} card to determine if the user is approved and authenticated. This information is then sent to the appropriate agency, such as a bank card company or merchant - ¶¶ [0133, 0239]. Lindsay does not disclose converting the image data to a file type compatible with a laser machine. However, Freudenberger discloses
converting the image data to a file type compatible with a laser machine (Freudenberger discloses outputting transaction card data to a laser printer using hybrid image and vector mode, said transaction card containing in a field 15 {bounding box} on the card upon which the resized images 20 and 23 are printed - ¶ [0012], and Fig 4. Elements 15, 20 and 23).
The motivation and obviousness arguments are the same as in Claim 25.

As to Claim 37, the combination of Lindsay, Duggan et al. and Maus the computer-implemented method of claim 19. 
The combination of Lindsay, Duggan et al. and Maus does not disclose wherein, prior to receiving the image of the signature, the image of the signature was resized by the user device. However, Freudenberger discloses
wherein, prior to receiving the image of the signature, the image of the signature was resized by the user device (Freudenberger discloses outputting transaction card data to a laser printer using hybrid image and vector mode, said transaction card containing in a field 15 {bounding box} on the card upon which the resized {incompatible with printing before resizing} images 20 and 23 are printed - ¶ [0012], and Fig 4. Elements 15, 20 and 23).
The motivation and obviousness arguments are the same as in Claim 25.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444